DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 06/05/2019, 04/17/2020, 09/02/2020 & 11/05/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “the upper end” in Claim 1, line 12 renders the claim indefinite because it assumes it has a narrower scope than lines 7-9 which makes the scope of the claim unclear. For the purposes of examination, “the upper end” has been construed to be the upper end of the one of the vertical bars or the respective upper ends of the at least two of the vertical bars.



C) The term “an upper side” in Claim 7, line 4 renders the claim indefinite because it is not clear what the term “upper” means in this limitation. It is evident that the hole does not extend up to the upper portion of the front panel, but is instead almost directly adjacent the lower side. For the purposes of examination, “an upper side” has been construed to be the lower side of the front panel.

D) Claim 8 recites the limitation "the vertical bar" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the vertical bar” has been construed to be a vertical bar of the plurality of vertical bars in which the lower anchoring portion is not formed.

E) Claims 3-6 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2010/0319380 A1 to Mochizuki in view of US Patent Number 5,971,505 to Zamora.

A) As per Claim 1, Mochizuki teaches an outdoor unit for an air-conditioning apparatus (Mochizuki: Figure 2), the outdoor unit comprising: 
a casing (Mochizuki: Figure 2, Item 1) including a front panel (Mochizuki: Figure 2, Item 17) and a top panel (Mochizuki: Figure 2, upper panel above Items 6 & 11), the front panel having an opening (Mochizuki: Figure 2, Item 3); and 
a fan guard made up of a combination of a plurality of vertical bars and a plurality of horizontal bars (Mochizuki: Figure 2, Item 4), the fan guard covering the opening, 
wherein the fan guard includes 
an upper anchoring portion formed at an upper end of one of the vertical bars, located at a center in a right and left direction of the casing, or each of upper ends of at least two of the vertical bars, located apart from each other in a right and left direction of the casing (Mochizuki: Figure 2, Item 12), and 
a lower anchoring portion formed at a lower end of a plurality of the vertical bars, located apart from each other in the right and left direction of the casing (Mochizuki: Figure 2, Item 15), 
the upper anchoring portion is formed such that the upper end is bent toward the casing and further bent upward (Mochizuki: Figure 2, Item 12), 
a distal end of a lower anchoring distal end portion that is a distal end-side portion of the lower anchoring portion is bent so as to be oriented downward (Mochizuki: Figure 2, Item 15), 
the front panel includes -3-Attorney Docket No. 129A_769_TN
an upper temporary fixing groove in which the upper anchoring portion is inserted and that restricts movement of the upper anchoring portion in the right and left direction (Mochizuki: Figure 2, Item 11), and 

the upper temporary fixing groove and the upper anchoring portion are covered with the top panel (Mochizuki: Figure 2, Item 11 & subsequently Item 12 when inserted into Item 11 are covered by panel directly over Items 6 & 11).
Mochizuki does not teach that the lower anchoring portion is formed such that the lower end is bent toward the casing; and
the lower temporary fixing hole in which the lower anchoring portion is inserted.
However, Zamora teaches the lower anchoring portion is formed such that the lower end is bent toward the casing; and a temporary fixing hole in which the anchoring portion is inserted (Zamora: Figures 4-5, Item 46 with anchoring portion 56 & 58 bent toward casing and then “downward” in orientation combo with Mochizuki] is inserted into hole 68).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mochizuki by making the lower anchoring portion be inserted into the fixing hole, as taught by Zamora, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mochizuki with these aforementioned teachings of Zamora with the motivation of attaching the guard to the casing without the need of screws or additional tools, thereby making installation and maintenance quicker and easier.

B) As per Claim 2, Mochizuki in view of Zamora teaches that the upper temporary fixing groove opens on the front of the casing (Mochizuki: Figure 2, Item 11).

C) As per Claim 6, Mochizuki in view of Zamora teaches that the lower temporary fixing hole opens upward (Zamora: Figures 4-5, Item 46 with anchoring portion 56 & 58 is inserted into hole 68 in combo with location of Mochizuki).

D) As per Claim 7, Mochizuki in view of Zamora teaches that the lower temporary fixing hole is defined by a lower edge located at a lower side of the front panel and an upper edge located at an upper side of the front panel (Zamora: Figures 4-5, Item 46 with anchoring portion 56 & 58 is inserted into hole 68 in combo with location of Mochizuki), and 
the lower edge is located at a further front side of the casing than the upper edge (Zamora: Figures 4-5, Item 46 with anchoring portion 56 & 58 is inserted into hole 68).


a force that acts on the fan guard by contact between the contact portion and the surface of the front panel is opposite to a force that acts on the fan guard by contact between the lower anchoring distal end portion and a portion of the casing forward of the lower temporary fixing hole (the anchoring portion 56 & 58 in Zamora is on inside of panel opposite to bottom portion of Mochizuki such that their respective forces would be opposite each other to hold the guard in place).


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Zamora as applied to claim 1 above, and further in view of US Patent Number 3,554,383 to Ball.

A) As per Claim 3, Mochizuki in view of Zamora teaches that teaches all the limitations except that the upper temporary fixing groove has a curved surface recessed in a cylindrical shape.
However, Ball teaches a temporary fixing groove has a curved surface recessed in a cylindrical shape (Ball: Figure 5, Items 36-37).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mochizuki in view of Zamora by forming the groove in a cylindrical shape, as taught by Ball, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mochizuki in view of Zamora with these aforementioned teachings of Ball with the motivation of preventing the wiring from popping out the front, thereby further securing the guard onto the casing.

B) As per Claim 4, Mochizuki in view of Zamora teaches that teaches all the limitations except that a width of the upper temporary fixing groove is equal to or less than a width of the upper anchoring portion.
However, Ball teaches a width of a temporary fixing groove is equal to or less than a width of an anchoring portion (Ball: Figure 5, Items 36-37).


C) As per Claim 5, Mochizuki in view of Zamora teaches that teaches all the limitations except that the upper temporary fixing groove has a protrusion at a front of the upper temporary fixing groove.
However, Ball teaches a temporary fixing groove has a protrusion at a front of the upper temporary fixing groove (Ball: Figure 5, Items 36-37).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mochizuki in view of Zamora by forming the groove in a cylindrical shape via a protrusion, as taught by Ball, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mochizuki in view of Zamora with these aforementioned teachings of Ball with the motivation of preventing the wiring from popping out the front, thereby further securing the guard onto the casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762